Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3, 4 and 6-26 are currently active in the application with claims 1, 3, 4 and 6-8 being amended and claims 2 and 5 being cancelled by the Applicant.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-25 directed to inventions non-elected without traverse.  Accordingly, claims 9-25 have been cancelled.
Response to Amendment
Applicant’s amendments dated September 03, 2021 have been carefully considered and found to overcome all the rejections in the Non-Final rejection of March 16, 2021 and therefore these rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancel non-elected claims 9-25.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Roden and further in view of Morgenstern and Nicholas do not disclose or suggest every limitation of the instant claims in that a frit material is present along the length of the reforming tube thereby allowing reactants to be introduced into the second reforming zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Claims 1, 3, 4 and 6-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732